Sup. Ct. Fla. Motion of petitioner for leave to *1005file petition for writ of certiorari on 8V2- by 11-inch page proofs granted. Motion of respondents for leave to file brief in opposition on 8V2- by 11-inch page proofs granted. Motion of petitioner to expedite consideration of petition for writ of certiorari granted. Certiorari granted on Questions 1 and 2 as presented by the petition. In addition, the parties are directed to brief and argue the following question: “What would be the consequences of this Court’s finding that the decision of the Supreme Court of Florida does not comply with 3 U. S. C. § 5?” Briefs of the parties, not to exceed 50 pages, are to be filed with the Clerk and served upon opposing counsel on or before 4 p.m., Tuesday, November 28, 2000. Reply briefs, if any, not to exceed 20 pages, are to be filed with the Clerk and served upon the parties on or before 4 p.m., Thursday, November 30, 2000. The parties are encouraged to agree on the contents of a joint appendix. This Court’s Rule 29.2 is suspended in this case. Briefs may be filed in compliance with Rule 33.2 to be replaced as soon as possible with briefs prepared in compliance with Rule 33.1. Case set for oral argument on Friday, December 1, 2000, at 10:00 a.m., and a total of one and one-half hours allotted for oral argument.